Citation Nr: 0927630	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle/foot 
disability.  

2.  Entitlement to service connection for a left ankle/foot 
disability.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for residuals of a 
groin injury.  

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a groin injury.  

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

8.  Entitlement to service connection for an acquired 
psychiatric disorder.  

9.  Entitlement to an increased initial rating for a right 
knee disability, currently rated as 10 percent disabling.  

10.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling due to 
instability and 10 percent disabling due to painful motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2005, September 2006, November 2007, and 
August 2008 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen a 
claim for service connection for a left ankle/foot 
disability; denied the Veteran's claims for service 
connection for a cervical spine disability, a right shoulder 
disability, residuals of a groin injury, erectile dysfunction 
(to include as secondary to a groin injury), GERD, and an 
acquired psychiatric disorder; granted service connection for 
a right knee disability and assigned a 10 percent rating, 
effective January 17, 2006; and continued 10 percent ratings 
for a left knee disability and left knee instability.  The 
Veteran testified before the Board in February 2009.  

The issue of entitlement to service connection for a left 
ankle/foot disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a left ankle/foot 
disability was previously denied in a January 2002 RO 
decision.  The Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
January 2002 relating to service connection for a left 
ankle/foot disability is new and raises a reasonable 
possibility of substantiating the claim.  

3.  The Veteran's diagnosed cervical spine disability first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.

4.  The Veteran's diagnosed right shoulder disability first 
manifested many years after service and is not shown to be 
related to his service, or to any incident therein.

5.  The evidence shows it is at least as likely as not that 
the Veteran's residuals of a groin injury are related to his 
period of active service.  

6.  The Veteran's erectile dysfunction first manifested many 
years after his separation from service and is unrelated to 
his service, to any incident therein, or to any service-
connected disability.

7.  The Veteran's GERD first manifested many years after his 
separation from service and is unrelated to his service or to 
any incident therein.

8.  The Veteran's acquired psychiatric disorder first 
manifested many years after his separation from service and 
is not related to his service or to any incident therein.  
9.  The Veteran's right knee disability has been manifested 
by extension limited at most to 5 degrees and flexion limited 
at most to 95 degrees.  There is no instability, subluxation, 
dislocation, ankylosis, or locking.  There is x-ray evidence 
of arthritis.

10.  The Veteran's left knee disability has been manifested 
by full extension and flexion limited at most to 90 degrees.  
There is moderate instability and subluxation but no 
dislocation, ankylosis, or locking.  There is x-ray evidence 
of arthritis.


CONCLUSIONS OF LAW

1.  The January 2002 RO decision that denied service 
connection for a left ankle/foot disability is final.  New 
and material evidence has been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302, 20.1103 (2008).  

2.  The Veteran's current cervical spine disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

3.  The Veteran's current right shoulder disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

4.  The Veteran's residuals of a groin injury were incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

5.  The Veteran's current erectile dysfunction was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

6.  The Veteran's current GERD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  
7.  The Veteran's acquired psychiatric disorder was not 
incurred in or aggravated by active service and is not 
otherwise related to his period of active duty.  38 U.S.C.A. 
§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).

8.  The criteria for a rating in excess of 10 percent 
disabling for a right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 5261 
(2008).

9.  The criteria for a rating in excess of 10 percent 
disabling for a left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2008).

10.  The criteria for a rating of 20 percent, but not higher, 
disabling for left knee instability have been met, effective 
January 17, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5257 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a January 2002 decision, the RO denied the Veteran's claim 
for service connection for a left ankle/foot disability.  The 
RO declined to reopen the Veteran's claim in April 2005.  
However, an April 2006 supplemental statement of the case 
reopened the claim for service connection for a left 
ankle/foot disability and denied it on the merits.  While the 
RO found that new and material evidence had been submitted to 
reopen the Veteran's claim for service connection for a left 
ankle/foot disability, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In a decision dated in January 2002, the RO denied service 
connection for the Veteran's left ankle/foot disability.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the January 2002 rating 
decision became final because the Veteran did not file a 
timely appeal.  

The claim for service connection for a left ankle/foot 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in July 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the 
Veteran's post-service private medical records, and the 
Veteran's statements.  The RO denied the claim because the 
left ankle/foot disability neither occurred in nor was caused 
by active service.  

The Veteran applied to reopen his claim for service 
connection for a left ankle/foot disability in July 2004.  
The Board finds that the evidence received since the last 
final decision is new and material because it raises a 
reasonable possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted a May 2006 lay statement 
from his former squad leader in service.  The Veteran's squad 
leader reported that he observed the Veteran to be limping 
and in pain one morning with a bruised and swollen left 
ankle.  He stated that the Veteran told him that he had 
tripped over a steel cable in front of the mess hall as he 
was carrying two boxes of food rations under each arm.  The 
squad leader asserted that he escorted the Veteran to sick 
call for treatment where the Veteran was issued crutches to 
assist him in walking upright.  He observed that the Veteran 
subsequently walked stiffly with a limp and often could not 
complete physical training due to his injuries.  He reported 
that the Veteran continued to complain about his left ankle.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
a left ankle/foot disability.  The claim was previously 
denied because there was no evidence that any left ankle/foot 
disability had occurred in service.  The Veteran has 
submitted evidence showing that he had incurred an injury to 
his left ankle during service.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for a 
left ankle/foot disability is reopened.  38 C.F.R. 
§ 3.156(a).  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis, as 
addressed in the remand below.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, ulcers, and psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The Veteran contends that he injured his neck and right 
shoulder when he tripped and fell on his knees over a steel 
cable in November 1977 in service.  

1.  Cervical Spine Disability 

Service medical records confirm that the Veteran had reported 
to sick call in November 1977 after falling on his knees.  
His complaints at that time included experiencing pain when 
bending his knees or running.  No mention was made of the 
cervical spine.  On separation examination in March 1980, the 
Veteran made no complaints regarding his neck, and his spine 
was found to have no abnormalities.  Since the Veteran's 
cervical spine was found to be within normal limits at 
separation and there were no recorded complaints during an 
approximate three-year period of service, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
cervical spine disability.  38 C.F.R. § 3.303(b).  
  
The first post-service evidence of record of a cervical spine 
disability is a June 2004 private medical report where the 
Veteran was diagnosed with cervical radiculopathy involving 
the right upper extremity.  

Post-service private and VA medical records dated from July 
2004 to May 2008 show that the Veteran received intermittent 
treatment for cervical radiculopathy, cervical radiculitis, 
and cervical degenerative disc disease/degenerative joint 
disease with neuritis.  

The Veteran submitted lay statements from former fellow 
servicemen in support of his claim.  In a January 2006 
statement, a former medic reported that the Veteran had 
reported to sick call on several occasions for injuries to 
his left ankle and both knees due to a fall he sustained 
while at Camp Irwin.  He stated that the Veteran had 
complained of neck and right shoulder pain during sick call.  
He asserted that he believed that the Veteran had hurt his 
right shoulder and neck at the time of his fall.  The 
Veteran's squad leader reported, in a May 2006 statement, 
that he observed the Veteran to be limping and in pain one 
morning with a bruised and swollen left ankle and abrasions 
to his face, neck, and right shoulder.  He stated that the 
Veteran told him that he had tripped over a steel cable in 
front of the mess hall as he was carrying two boxes of food 
rations under each arm.  The Veteran had informed the squad 
leader that he had initially attempted to break his fall with 
his right arm but had instead landed on both knees.  He told 
his squad leader that he had continued falling forward to 
strike his neck and right shoulder.  The squad leader 
asserted that he had escorted the Veteran to sick call for 
treatment.  He observed that the Veteran subsequently 
complained of pain due to his injuries and often could not 
complete physical training.  He reported that the Veteran had 
a stiff neck and could not lift any object with his right arm 
without assistance.  He also stated that he had continued to 
remain in contact with the Veteran over the years and that 
when they visited each other, he would notice that the 
Veteran was stiff in the neck and had no strength in his 
right hand when he reached out to shake hands.    

On VA examination in August 2006, the Veteran reported that 
he had injured his neck from the same fall in which he had 
injured his knees in 1977.  He complained of constant 
cervical pain with radiation to the right shoulder.  He 
stated that depending on his physical activities, he had 
flare-ups of pain that prevented him from moving his head and 
that the aching would continue for the rest of the day.  He 
reported experiencing two weeks of incapacitating episodes in 
the previous year.  The examiner could not evaluate the 
Veteran's range of motion because he was keeping his neck 
stiff and offering counter resistance on attempts to move his 
head.  Examination revealed some tenderness on the lower 
cervical spine.  There was no paraspinal spasm or muscle 
spasm.  The Veteran's gait was normal.  Neurological 
examination was unremarkable.  An x-ray showed minimal 
osteophytosis at the lower levels.  The examiner reviewed the 
entire claims file and diagnosed the Veteran with cervical 
spondylosis.  The examiner opined that because the Veteran's 
in-service fall happened almost three decades ago and there 
were no records showing chronicity of cervical pain during 
service, he could not opine whether the Veteran's cervical 
spine disability was related to service without resorting to 
speculation.  

At a February 2007 VA examination, the Veteran stated that he 
had fallen while leaving the mess hall during active duty and 
that he had been sore and stiff all over afterwards.  He 
reported that his symptoms had resolved spontaneously shortly 
after the fall.  He complained that he was mostly bothered by 
neck pain when trying to sleep and that pain was aggravated 
with any physical activity.  He asserted that his neck pain 
was constant, dull, and aching with flare-ups of sharp, 
stabbing pain that impaired his daily functional activities 
for self care.  Examination was negative for edema, 
ecchymosis, or erythema.  There was positive tenderness of 
the bilateral paracervical muscle, and axial loading did not 
reproduce pain.  Range of motion testing showed 10 degrees 
flexion, 15 degrees extension, 10 degrees lateral flexion 
bilaterally, and 20 degrees rotation bilaterally.  There was 
no pain on any ranges of motion.  Neurological examination 
was normal.  The examiner reviewed the entire claims file and 
diagnosed the Veteran with recurrent cervical strain.  The 
examiner opined that the Veteran's cervical spine disability 
was less likely as not caused by or a result of his fall in 
the military because the evidence lacked any chronic reports 
or follow-ups of cervical pain after the fall in service.  
The examiner also noted that the Veteran had denied any 
recurrent back pain or bone, joint, or other deformity when 
filling out an April 1994 report of medical history for 
enlistment in the Army National Guard.  The examiner 
concluded that he could not resolve the issue of relating the 
Veteran's cervical spine disability to his period of service 
without resorting to mere speculation.  

The Veteran testified before the Board at a travel board 
hearing in February 2009.  Testimony revealed that the 
Veteran ran out of the mess hall carrying two boxes of food 
rations one morning when it was still dark outside before 
sunrise and tripped across a cable.  He testified that he 
fell on his knees onto the cement pavement and ended up also 
hurting his right shoulder and neck in the process.  He 
stated that he was treated at the time with pain medication 
and a week of bed rest.  He reported that he went to sick 
call continuously to seek treatment for his neck and 
shoulder.  He testified that over the years he had been 
having trouble with his right arm and also experiencing pain 
in his shoulder that prevented him from sleeping at night.  
He reported currently suffering from neck and shoulder pain 
and stated that his neck and shoulder conditions weakened and 
worsened with movement.     

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the February 2007 VA medical opinion 
finding that there it was less likely than not that there was 
any nexus between the Veteran's current cervical spine 
disability and his fall in service is probative and 
persuasive based on the examiner's comprehensive reviews of 
the claims file, thorough and detailed examination of the 
Veteran, and adequate rationale.  In addition, the August 
2006 VA examiner was unable to offer any opinion relating the 
cervical spine disability to service without resort to 
speculation.  Additionally, there is no contrary competent 
opinion of record that do relate any cervical spine 
disability to service.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current cervical spine disability.  There is no competent 
medical opinion of record relating the Veteran's cervical 
spine disability to his service or any event in service.  In 
addition, no arthritis of the neck (or any other neck 
disability) was diagnosed within one year after separation 
from service, so presumptive service connection for a 
cervical spine disability is not warranted.      

The Veteran contends that his current cervical spine 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service medical 
evidence of the Veteran's cervical spine disability is in 
June 2004, approximately 24 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's cervical spine 
disability developed in service or is due to any event or 
injury in service.  Therefore, the Board concludes that the 
cervical spine disability was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

2.  Right Shoulder Disability

Service medical records confirm that the Veteran had reported 
to sick call in November 1977 after falling on his knees.  
His complaints at that time included experiencing pain when 
bending his knees or running.  No mention was made of the 
right shoulder.  On separation examination in March 1980, the 
Veteran made no complaints regarding his shoulders, and his 
upper extremities were found to have no abnormalities.  Since 
the Veteran's shoulders were found to be within normal limits 
at separation and there were no recorded complaints during an 
approximate three-year period of service, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
right shoulder disability.  38 C.F.R. § 3.303(b).

The first post-service evidence of symptoms of a right 
shoulder disability is a March 2004 VA medical report where 
the Veteran was treated for right shoulder pain.  The first 
post-service evidence of a diagnosis of a right shoulder 
disability is a May 2004 VA medical report where the Veteran 
was diagnosed with right shoulder tendinosis.    

Post-service VA and private medical records dated from May 
2004 to May 2008 show that the Veteran received intermittent 
treatment for right shoulder pain, right shoulder bursitis, 
right shoulder impingement syndrome, right biceps tendinitis, 
and right shoulder tendonitis.  

The Veteran submitted lay statements from former fellow 
servicemen in support of his claim.  In a January 2006 
statement, a former medic reported that the Veteran had 
reported to sick call on several occasions for injuries to 
his left ankle and both knees due to a fall he sustained 
while at Camp Irwin.  He stated that the Veteran had 
complained of neck and right shoulder pain during sick call.  
He asserted that he believed that the Veteran had hurt his 
right shoulder and neck at the time of his fall.  The 
Veteran's squad leader reported, in a May 2006 statement, 
that he observed the Veteran to be limping and in pain one 
morning with a bruised and swollen left ankle and abrasions 
to his face, neck, and right shoulder.  He stated that the 
Veteran told him that he had tripped over a steel cable in 
front of the mess hall as he was carrying two boxes of food 
rations under each arm.  The Veteran had informed the squad 
leader that he had initially attempted to break his fall with 
his right arm but had instead landed on both knees.  He told 
his squad leader that he had continued falling forward to 
strike his neck and right shoulder.  The squad leader 
asserted that he escorted the Veteran to sick call for 
treatment.  He observed that the Veteran subsequently 
complained of pain due to his injuries and often could not 
complete physical training.  He reported that the Veteran had 
a stiff neck and could not lift any object with his right arm 
without assistance.  He also stated that he had continued to 
remain in contact with the Veteran over the years and that 
when they visited each other, he would notice that the 
Veteran was stiff in the neck and had no strength in his 
right hand when he reached out to shake hands.    

On VA examination in August 2006, the Veteran reported that 
he had injured his right shoulder from the same fall in which 
he had injured his knees in 1977.  He complained of pain and 
stiffness in the right shoulder and denied a history of 
weakness, swelling, heat, and redness.  He reported flare-ups 
of pain from repetitive use of the shoulder, pushing, pulling 
and lifting heavy articles, and reaching above his head.  He 
stated that the frequency and duration of flare-ups depended 
on the activity.  He complained that he had decreased 
mobility of the shoulder during flare-ups.  Examination 
revealed that the Veteran kept his shoulders stiff and 
provided counter resistance on an attempt to evaluate his 
range of motion.  However, he was able to keep both hands 
under his head while lying on his back on the examination 
table.  He had 80 degrees flexion, 30 degrees internal 
rotation, 10 degrees external rotation, and 20 degrees 
abduction.  There was no pain on motion.  An x-ray showed 
that the joint space of the acromioclavicular joint was 
slightly narrowed consistent with an early degenerative 
change.  The examiner reviewed the entire claims file and 
diagnosed the Veteran with right shoulder strain.  The 
examiner opined that because the Veteran's in-service fall 
happened almost three decades ago and there were no records 
showing chronicity of shoulder pain during service, he could 
not opine whether the Veteran's right shoulder disability was 
related to service without resorting to speculation.  

At a February 2007 VA examination, the Veteran stated that he 
had fallen while leaving the mess hall during active duty and 
that he had been sore and stiff all over afterwards.  He 
complained that he had been bothered with chronic right 
shoulder pain ever since his fall.  He reported flare-ups of 
pain that occurred daily and lasted for hours.  He stated 
that his flare-ups would be precipitated by sleeping on his 
right side, lifting, sudden movements, and any extreme 
physical activity.  Examination was negative for edema, 
ecchymosis, and erythema.  The right shoulder was symmetrical 
in comparison with the left shoulder.  It was mildly tender, 
but there was no acromioclavicular joint tenderness.  There 
was negative drop arm and apprehension sign.  The Veteran had 
deltoid contour, and he was neurovascularly intact distally.  
The right shoulder had normal range of motion with no 
limitation or pain with repeated efforts.  The examiner 
reviewed the entire claims file and diagnosed the Veteran 
with right shoulder strain.  The examiner opined that the 
Veteran's right shoulder disability was less likely as not 
caused by or a result of his fall in the military because the 
evidence lacked any chronic reports or follow-ups of right 
shoulder pain after the fall in service.  The examiner also 
noted that the Veteran had denied any bone, joint, or other 
deformity or painful or "trick" shoulder when filling out 
an April 1994 report of medical history for enlistment in the 
Army National Guard.  The examiner concluded that he could 
not resolve the issue of relating the Veteran's right 
shoulder disability to his period of service without 
resorting to mere speculation.  
 
The Veteran testified before the Board at a travel board 
hearing in February 2009.  Testimony revealed that the 
Veteran ran out of the mess hall carrying two boxes of food 
rations one morning when it was still dark outside before 
sunrise and tripped across a cable.  He testified that he 
fell on his knees onto the cement pavement and ended up also 
hurting his right shoulder and neck in the process.  He 
stated that he was treated at the time with pain medication 
and a week of bed rest.  He reported that he went to sick 
call continuously to seek treatment for his neck and 
shoulder.  He testified that over the years he had been 
having trouble with his right arm and also experiencing pain 
in his shoulder that prevented him from sleeping at night.  
He reported currently suffering from neck and shoulder pain 
and stated that his neck and shoulder conditions weakened and 
worsened with movement.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the February 2007 VA medical opinion 
finding that there it was less likely than not that there was 
any nexus between the Veteran's current right shoulder 
disability and his fall during service is probative and 
persuasive based on the examiner's comprehensive review of 
the claims file, thorough and detailed examination of the 
Veteran, and adequate rationale.  In addition, the August 
2006 VA examiner was unable to provide an opinion relating 
the disability to service without resorting to speculation.  
Additionally, there is no contrary competent opinion of 
record that relates any right shoulder disability to the 
Veteran's service. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current right shoulder disability.  There is no competent 
medical opinion of record relating the Veteran's right 
shoulder disability to his service or any event in service.  
In addition, no arthritis of the shoulder (or any other 
shoulder disability) was diagnosed within one year after 
separation from service, so presumptive service connection 
for a right shoulder disability is not warranted.      

The Veteran contends that his current right shoulder 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service medical 
evidence of the Veteran's right shoulder disability is in 
March 2004, approximately 24 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's right shoulder 
disability developed in service or is due to any event or 
injury in service.  Therefore, the Board concludes that the 
right shoulder disability was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

3.  Residuals of a Groin Injury 

The Veteran contends that he received a groin injury in 
service and that he currently suffers from residuals of his 
groin injury.  

Service medical records confirm that in May 1977, the Veteran 
was treated for complaints of left testicle and groin pain.  
He had a swollen groin and was tender under the left 
epididymis.  The physician diagnosed him with acute 
epididymitis.  On separation examination in March 1980, the 
Veteran made no complaints regarding his groin, and his 
genitourinary system was found to have no abnormalities.  

On VA examination in July 2008, the Veteran reported that he 
was exiting a truck during service in 1977 and fell while he 
was straddling the tailgate.  He stated that he injured his 
left groin as a result.  He complained of urinary urgency but 
denied any dysuria or urinary hesitancy.  He stated that he 
had a problem with erectile dysfunction since his 1977 groin 
injury but reported not seeking treatment for it until three 
to four months previously.  He was unable to achieve vaginal 
penetration with ejaculation without the use of Levitra.  
Genital examination was normal.  There was no tenderness on 
examination of the scrotum or groin.  Sensation and reflexes 
were normal, and peripheral pulses were intact and equal.  
The examiner reviewed the entire claims file and diagnosed 
the Veteran with residuals of a groin injury and erectile 
dysfunction.  

The Board finds that the Veteran incurred a groin injury 
during service in May 1977 and the July 2008 VA examiner 
diagnosed him as having residuals of the groin injury 
incurred during service.  Thus, resolving all reasonable 
doubt in his favor, the Board finds that service connection 
is warranted for residuals of a groin injury.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  Erectile Dysfunction

Service medical records confirm that in May 1977, the Veteran 
was treated for complaints of left testicle and groin pain.  
He had a swollen groin and was tender under the left 
epididymis.  The physician diagnosed him with acute 
epididymitis.  On separation examination in March 1980, the 
Veteran made no complaints regarding his groin, and his 
genitourinary system was found to have no abnormalities.  
Since the Veteran's groin was found to be within normal 
limits at separation and there was only one recorded 
complaint during an approximate three-year period of service, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
erectile dysfunction.  38 C.F.R. § 3.303(b).

The first post-service evidence of erectile dysfunction is a 
February 2008 VA medical report where the Veteran was 
diagnosed with erectile dysfunction.  VA medical records show 
that the Veteran received intermittent treatment for his 
erectile dysfunction from February 2008 to May 2008.   
  
On VA examination in July 2008, the Veteran reported that he 
was exiting a truck during service in 1977 and fell while he 
was straddling the tailgate.  He stated that he injured his 
left groin as a result.  He complained of urinary urgency but 
denied any dysuria or urinary hesitancy.  He stated that he 
had a problem with erectile dysfunction since his 1977 groin 
injury but reported not seeking treatment for it until three 
to four months previously.  He was unable to achieve vaginal 
penetration with ejaculation without the use of Levitra.  
Genital examination was normal.  There was no tenderness on 
examination of the scrotum or groin.  Sensation and reflexes 
were normal, and peripheral pulses were intact and equal.  
The examiner reviewed the entire claims file and diagnosed 
the Veteran with residuals of a groin injury and erectile 
dysfunction.  The examiner opined that it was less likely as 
not that the erectile dysfunction was related to the groin 
injury that the Veteran suffered in service.  The examiner 
explained that erectile dysfunction as a result of a groin 
injury would only be likely if the groin injury had been 
significant.  The examiner noted that the Veteran's in-
service groin injury did not appear to be significant due to 
the lack of any subsequent complaint of groin pain throughout 
service and at discharge from service.  The examiner also 
stated that there was no documentation to substantiate that 
the Veteran had suffered from erectile dysfunction since the 
time of his groin injury.  The examiner concluded that it was 
highly unlikely for erectile dysfunction to result decades 
later from such an insubstantial groin injury.  

The Veteran testified before the Board at a travel board 
hearing in February 2009.  Testimony revealed that the 
Veteran had been participating in a training maneuver during 
service where he was carrying a heavy backpack and equipment.  
He testified that when he prepared to disembark from his 
vehicle, he straddled the tailgate and fell on his groin due 
to the heavy backpack and equipment he had been carrying.  He 
reported that he ultimately fell off of the tailgate and 
landed on the ground about five feet from the vehicle.  He 
testified that he sought treatment for his injury and was 
given medication to alleviate the pain.  He reported that he 
started having problems maintaining an erection a few months 
after he had recovered from the groin injury.  He stated that 
he had only been able to conceive a child with his wife using 
Viagra.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the July 2008 VA medical opinion finding 
that it highly unlikely that there was any nexus between the 
Veteran's current erectile dysfunction and his period of 
service is probative and persuasive based on the examiner's 
comprehensive review of the claims file, thorough and 
detailed examination of the Veteran, and adequate rationale.  
Additionally, there is no contrary competent opinion of 
record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current erectile dysfunction.  There is no competent medical 
opinion of record relating the Veteran's erectile dysfunction 
to his service or any event in service.  

The Veteran contends that his current erectile dysfunction is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's erectile dysfunction is in February 2008, 
approximately 28 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's erectile dysfunction 
developed in service or is due to any event or injury in 
service.  Therefore, the Board concludes that the erectile 
dysfunction was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

5.  GERD 

The Veteran's service medical records are negative for any 
complaints or treatment for GERD or any gastrointestinal 
disability.  On separation examination in March 1980, the 
Veteran made no complaints regarding his stomach, and his 
gastrointestinal system was found to have no abnormalities.  
Since the Veteran's stomach was found to be within normal 
limits at separation and there were no recorded complaints 
during an approximate three-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for GERD.  
38 C.F.R. § 3.303(b).

The first post-service evidence of GERD is a February 2008 VA 
medical report where the Veteran was diagnosed with GERD.  VA 
medical records dated from February 2008 to May 2008 show 
that the Veteran received intermittent treatment for GERD.  
At no time did any treating provider relate the Veteran's 
GERD to his period of active service.  

The Veteran testified before the Board at a travel board 
hearing in February 2009.  Testimony revealed that the 
Veteran worked as a squadron commander's driver in his unit 
in service.  He testified that his job was a high profile 
position and that having to constantly keep himself in a high 
state of mental and military bearing induced his acid reflux.  
He reported that he sought medical treatment for his acid 
reflux during service but self-medicated with over-the-
counter antacids most of the time.  He stated that he had 
continuously experienced stomach problems since discharge 
from service and that he took medication twice a day for his 
condition.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current GERD.  There is no competent medical opinion of 
record relating the Veteran's GERD to his service or any 
event in service.  In addition, no ulcers or any other 
stomach disability was diagnosed within one year after 
separation from service, so presumptive service connection 
for GERD is not warranted.    

The Veteran contends that his current GERD is related to his 
active service.  However, as a layperson, he is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's GERD is in February 2008, approximately 28 
years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's GERD developed in 
service or is due to any event or injury in service.  
Therefore, the Board concludes that the GERD was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

6.  Acquired Psychiatric Disorder 

A disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 
3.310; VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45711 
(1990).   

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by § 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient 
flare-up during service of a preexisting disorder does not, 
in the absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

A March 1977 enlistment examination report shows that the 
Veteran's psychiatric system was found to be normal.  He was 
found to be qualified for induction.  Because the Veteran's 
entrance examination in this case did not report any 
psychiatric abnormalities, and no other contemporaneous 
evidence indicates that the Veteran had a pre-existing 
psychiatric disorder, the Veteran is entitled to a 
presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

However, the Board must consider whether the presumption of 
soundness in this case is rebutted by clear and unmistakable 
evidence.  On VA examination in July 2008, the Veteran had 
reported growing up with both parents and one younger 
brother.  He stated that his brother was developmentally 
disabled and operated at the level of a 10 year old child.  
He asserted that he had enjoyed a good relationship with his 
family but had been angry with his parents due to all of the 
attention that his brother had received.  He complained that 
he had felt left out.  After a full examination, the examiner 
stated that the Veteran may have had some pre-existing 
depression related to childhood issues which had been 
undoubtedly exacerbated by his erectile dysfunction.  The 
Board places low probative value on the examiner's statement 
that the Veteran had had pre-existing depression because the 
medical opinion was speculative, in that the examiner found 
that the Veteran may have had some pre-existing depression 
related to childhood issues.  A finding related to service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Bloom v. West, 12 
Vet. App. 185 (1999) (treating physician's opinion that 
Veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  The Board 
therefore finds that the presumption of soundness has not 
been rebutted.  There is no competent pre-service diagnosis 
or other evidence that clearly shows the Veteran had 
depression prior to entering service.  

Having established that the Veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the Veteran developed a chronic psychiatric 
disorder during active service.  The Veteran's service 
medical records are negative for any complaints or treatment 
for any acquired psychiatric disorder.  On separation 
examination in March 1980, the Veteran made no psychiatric 
complaints, and his psychiatric system was found to have no 
abnormalities.  Since the Veteran's psychiatric system was 
found to be within normal limits at separation and there were 
no recorded complaints during an approximate three-year 
period of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.303(b).

The first post-service evidence of an acquired psychiatric 
disorder is a February 2008 VA medical report where the 
Veteran was diagnosed with depression.  VA medical records 
dated from February 2008 to May 2008 show that the Veteran 
received intermittent treatment for moderate recurrent major 
depressive disorder.  

On VA examination in July 2008, the Veteran reported growing 
up with both parents and one developmentally disabled younger 
brother who operated at the level of a 10 year old child.  He 
asserted that he had enjoyed a good relationship with his 
family but had been angry with his parents due to all of the 
attention that his brother had received.  He complained that 
he had felt left out.  He reported that he had been married 
for five years and enjoyed a good relationship with his wife.  
He stated that he was currently stressed because his wife had 
been diagnosed with stage 4 colon cancer.  He felt guilt that 
he had not pushed his wife to pursue medical diagnostics for 
her abdominal pain.  Apart from talking on the telephone with 
co-workers for support, he maintained little outside social 
contact.  The examiner noted that the Veteran was 
experiencing an isolative lifestyle.  The Veteran complained 
that the severity of his depression prior to his wife's colon 
cancer diagnosis was a 5/10 and that it was now a 7/10.  He 
reported feeling daily depression that lasted all day and 
stated that it was related to the inability to be intimate 
with his wife.  He complained of poor concentration at work 
and experiencing disturbing uncontrollable recurring dreams 
most nights.  Examination revealed clean, appropriate dress 
and unremarkable psychomotor activity.  Speech was soft or 
whispered.  The mood was anxious and depressed while the 
affect was appropriate.  He had intact attention and was 
oriented in all spheres.  He had normal thought process and 
content and suffered no delusions.  He understood the outcome 
of behavior and also understood that he had a problem.  There 
was no inappropriate behavior, obsessive or ritualistic 
behavior, homicidal thoughts, violent episodes, or problems 
with impulse control.  His recent and immediate memory were 
moderately impaired, and his remote memory was normal.  The 
Veteran had panic attacks when put into situations which he 
felt he could not control and suffered daily suicidal 
thoughts since his wife's diagnosis.  The examiner reviewed 
the entire claims file and diagnosed the Veteran with severe 
recurrent major depressive disorder.  The examiner opined 
that the Veteran may have had some pre-existing depression 
related to childhood issues which were no doubt exacerbated 
by erectile dysfunction but concluded that the Veteran's 
current depression was most likely related to the stress he 
experienced from learning of his wife's diagnosis of stage 4 
colon cancer.  

The Veteran testified before the Board at a travel board 
hearing in February 2009.  Testimony revealed that the 
Veteran had felt stress due to his high profile job of being 
the squadron commander's driver in service.  He testified 
that he was under constant scrutiny and pressure from his 
squadron commander as well as other officers.  He reported 
that he had sought counseling with the unit chaplain about 
twice a month to discuss his issues.  He stated that he had 
not sought medical help through the hospital for his stress 
because he did not want his squadron commander to look down 
on him for doing so.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the July 2008 VA medical opinion finding 
that the Veteran's depression was not related to service but 
instead resulted from the news of his wife's colon cancer is 
probative and persuasive based on the examiner's 
comprehensive review of the file, thorough and detailed 
examination of the Veteran, and adequate rationale for the 
opinion.  In addition, there are no contrary competent 
medical opinions of record.

Regarding whether the Veteran had a pre-existing psychiatric 
disorder that was aggravated by service, the Board finds that 
the Veteran did not have a pre-existing psychiatric disorder 
because the July 2008 VA opinion concluding that the Veteran 
may have had pre-existing depression related to childhood 
issues was speculative and thus not probative.  See 38 C.F.R. 
§ 3.102; Bloom v. West, 12 Vet. App. 185 (1999); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2008).  Service connection is warranted 
if the current disability is caused by or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  In this case, although the 
July 2008 VA examiner had found that the Veteran's depression 
had been exacerbated by his erectile dysfunction, service 
connection has been denied for erectile dysfunction as a 
result of the Board's decision herein.  Therefore, because 
the Veteran's acquired psychiatric disorder was not 
aggravated by a service-connected disability, secondary 
service connection for the Veteran's acquired psychiatric 
disorder is not warranted.        
     
The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the Veteran's 
acquired psychiatric disorder did not pre-exist his period of 
service and therefore was not permanently worsened, or 
aggravated, during service.  The Board further finds that the 
weight of the evidence is against a finding that a 
relationship exists between the Veteran's active service and 
his current depression or between a service-connected 
disability and his current depression.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's 
acquired psychiatric disorder.  The evidence also does not 
support a finding that the Veteran had pre-existing 
depression that was aggravated during his period of active 
service or that his depression was caused or aggravated by a 
service-connected disability.  The Board finds that the 
evidence of record weighs against such a finding.  Thus, the 
Board finds that service connection for an acquired 
psychiatric disorder is not warranted.   

The Board has considered the Veteran's assertions that his 
acquired psychiatric disorder is related to his period of 
active service.  However, to the extent that the Veteran 
relates his current acquired psychiatric disorder to his 
service, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).   

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's current acquired 
psychiatric disorder is unrelated to his active service or to 
any incident therein.  As the preponderance of the evidence 
is against the Veteran's claim for service connection for an 
acquired psychiatric disorder, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2008), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010 
(traumatic arthritis) direct that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  In this case, although there is x-ray evidence 
of arthritis, the Veteran is already in receipt of 
compensable ratings under limitation of motion codes.  
Therefore, he is not entitled to increased ratings for his 
right knee disability and left knee disability under the 
Diagnostic Codes for arthritis.      

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and rating a 
knee disability under both of those codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional compensable disability.  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability is rated under DC 5261, 
which contemplates limitation of extension of the leg.  
38 C.F.R. § 4.71a, DC 5261 (2008).  The Veteran's left knee 
disability is rated under DC 5260, which contemplates 
limitation of flexion of the leg.  38 C.F.R. § 4.71a, DC 5260 
(2008).  In addition, the Veteran also has a separate rating 
for left knee instability based on recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2008).       

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of those conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of dislocation 
or locking of either knee.  Similarly, ankylosis of the right 
knee and left knee has not been demonstrated.  

Post-service private and VA medical records dated from May 
2004 to May 2008 show that the Veteran received intermittent 
treatment for his knees.  He suffered from chronic bilateral 
knee pain, bilateral knee osteoarthritis, and bilateral 
internal derangement of the knees.  A January 2006 VA medical 
report showed an essentially normal right knee.  The left 
knee had minimal effusion and no erythema.  There was a 
moderate amount of anterior/posterior subluxation during the 
examination as well as a moderate amount of lateral 
instability.  

On VA examination of the left knee in September 2005, the 
Veteran complained of left knee pain and stiffness.  There 
was intermittent swelling and buckling with flare-up of pain 
in the left knee when walking exceeded one block.  He 
reported using a left knee brace and support cane.  
Examination revealed moderately severe tenderness in the 
lateral and inferior borders of the left knee as well as the 
retropatellar area.  Range of motion testing showed 90 
degrees flexion and 0 degrees extension.  There was pain on 
range of motion.  The Veteran had additional limitation of 
pain at 90 degrees with repetitive use but no change in range 
of motion.  An x-ray indicated small patellar and femoral 
osteophytes.  The diagnosis was residuals of left knee injury 
with patellofemoral and retropatellar pain syndrome.  The 
examiner also found mild mediolateral left knee instability.  

At an August 2006 VA examination of the right knee, the 
Veteran denied a history of weakness, swelling, heat, and 
redness in the knee.  He complained of painful flare-ups 
after walking for 20 minutes, standing for 10 minutes, 
sitting with bent knees for more than 15 minutes, getting up 
and down from the floor, squatting, and using the stairs.  He 
reported using knee braces.  Examination revealed that the 
Veteran kept his knees stiff and provided counter resistance 
on an attempt to evaluate ranges of motion.  The examiner 
noted, however, that the Veteran had 110 degrees flexion 
without pain while taking off and putting back on his 
trousers, socks, shoes, and knee brace.  He kept his knees 
stiff in extension during the examination.  There was no 
evidence of edema, effusion, or instability.  He had a normal 
gait with no evidence of abnormal weight bearing.  An x-ray 
of the bilateral knees showed minimal changes of degenerative 
joint disease that was more apparent on the right side.  The 
examiner diagnosed the Veteran with bilateral knee strain.  

On VA examination in February 2007, the Veteran complained of 
bilateral knee pain while at rest and daily painful flare-ups 
that lasted approximately several hours.  He reported the use 
of bilateral knee braces, a left walking boot, and a cane.  
Examination revealed a positive antalgic gait.  The Veteran 
walked methodically and purposefully with a limp.  Both knees 
were tender.  Examination was negative for edema, ecchymosis, 
erythema, anterior or posterior drawers, Lachmann's test, 
joint line tenderness, McMurray's test, valgus or varus 
laxity, effusion test, medial or lateral patella facet 
tenderness, femoral grind test, and popliteal space mass or 
tenderness.  He was neurovascularly intact distally.  Range 
of motion testing showed a loss of 10 degrees flexion in the 
left knee and a loss of 30 degrees flexion in the right knee.  
Extension was 0 degrees bilaterally.  There was pain on all 
ranges of motion bilaterally, but there was no further 
limitation of pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive motion.  The diagnoses were 
recurrent left knee instability with patellofemoral pain 
syndrome and recurrent right knee strain.  

At an August 2007 VA examination of the right knee, the 
Veteran complained of knee pain, stiffness, intermittent 
swelling in the evening hours, and a giving way sensation.  
However, the Veteran reported catching himself before any 
actual falls occurred.  He reported right knee flare-ups when 
standing exceeded 15 to 30 minutes.  He also stated that he 
was unable to run.  He reported using a support cane as well 
as a patellar unloading brace for the right knee.  
Examination revealed right knee tenderness that was diffusely 
more tender in the infrapatellar region and suprapatellar 
region.  There was soft tissue swelling also in the 
infrapatellar region.  Lachman's and McMurray's tests were 
negative.  Range of motion testing showed 95 degrees flexion 
and 5 degrees extension with pain.  There was additional pain 
with repetitive use but no change in range of motion.  The 
Veteran had guarding of movement throughout.  The diagnosis 
was right knee patellofemoral pain syndrome.  

1.  Right Knee Disability 

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examinations, the Veteran's right knee had extension 
limited at most to 5 degrees, as shown on the August 2007 VA 
examination.  Extension to 5 degrees warrants a 
noncompensable rating.  Diagnostic Code 5261 therefore cannot 
serve as a basis for an increased rating in this case.  
Similarly, DC 5260 cannot serve as a basis for an increased 
rating in this case.  The flexion of the Veteran's right knee 
would have to be limited to 30 degrees in order to warrant an 
increased rating of 20 percent.  Flexion limited at most to 
95 degrees in the right knee, as demonstrated on the August 
2007 VA examination, does not warrant a compensable rating 
under DC 5260.  

The Board has determined that the Veteran is not entitled to 
a compensable rating  under DCs 5260 or 5261.  Because he did 
not meet the criteria for a compensable rating under DCs 5260 
or 5261, General Counsel Precedent Opinion VAOPGCPREC 9-2004 
is not applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
both DC 5260 and DC 5261 were met.  In this case, there is no 
basis for a compensable rating under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  There was no objective evidence of 
further loss of range of motion in functional capacity, 
increased fatigability, or decreased coordination due to 
pain.  Even if the Veteran experienced painful flare-up of 
his right knee disability, there is no evidence which 
suggests, that, on repetitive use, the right knee would be 
restricted by pain or other factors to only 30 degrees 
flexion or 15 degrees extension, the criteria for a 20 
percent rating, or restricted such that any separate 
compensable rating would be warranted.  In fact, the above 
examinations specifically found that although there was 
additional pain with repetitive motion, there was no change 
in the Veteran's range of motion.  Thus, even considering the 
effects of pain on use, there is no probative evidence that 
the right knee is limited in motion to 15 degrees extension 
or 30 degrees flexion, and thus the requirements for an 
increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the 
Board finds that the evidence does not show that any 
additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257 (2008).  Although the Veteran 
reported that his right knee would give way, there was no 
objective evidence of any right knee instability on 
examination.  There was also no evidence of any recurrent 
subluxation.  Therefore, a separate rating for right knee 
instability is not warranted under DC 5257.  38 C.F.R. 
§ 4.71a, DC 5257.    

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability did not warrant an initial rating in excess of 10 
percent disabling for all periods under consideration.  The 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Left Knee Disability 

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the 
above examinations, the Veteran's left knee had full 
extension.  Extension to 0 degrees warrants a noncompensable 
rating.  Diagnostic Code 5261 therefore cannot serve as a 
basis for an increased rating in this case.  Similarly, DC 
5260 cannot serve as a basis for an increased rating in this 
case.  The flexion of the Veteran's left knee would have to 
be limited to 30 degrees in order to warrant an increased 
rating of 20 percent.  Flexion limited at most to 90 degrees 
in the left knee, as demonstrated on the September 2005 VA 
examination, does not warrant a compensable rating under DC 
5260.  

The Board has determined that the Veteran is not entitled to 
a compensable rating  under DCs 5260 or 5261.  Because he did 
not meet the criteria for a compensable rating under DCs 5260 
or 5261, General Counsel Precedent Opinion VAOPGCPREC 9-2004 
is not applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
both DC 5260 and DC 5261 were met.  In this case, there is no 
basis for a compensable rating under DCs 5260 or 5261.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  There was no objective evidence of 
further loss of range of motion in functional capacity, 
increased fatigability, or decreased coordination due to 
pain.  Even if the Veteran experienced painful flare-up of 
his left knee disability, there is no evidence which 
suggests, that, on repetitive use, the left knee would be 
restricted by pain or other factors to only 30 degrees 
flexion or 15 degrees extension, the criteria for a 20 
percent rating, or restricted such that any separate 
compensable rating would be warranted.  In fact, the above 
examinations specifically found that although there was 
additional pain with repetitive motion, there was no change 
in the Veteran's range of motion.  Thus, even considering the 
effects of pain on use, there is no probative evidence that 
the left knee is limited in motion to 15 degrees extension or 
30 degrees flexion, and thus the requirements for an 
increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the 
Board finds that the evidence does not show that any 
additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion. 

The Veteran is currently in receipt of a 10 percent 
disability rating for left knee instability.  Diagnostic Code 
5257 provides a 20 percent rating for moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2008).  A September 
2005 VA examination found that the Veteran had only mild 
mediolateral left knee instability.  However, subsequently in 
a January 2006 VA medical report, the Veteran's left knee was 
found to have a moderate amount of anterior/posterior 
subluxation during the examination as well as a moderate 
amount of lateral instability.  Therefore, because the 
objective evidence shows moderate recurrent subluxation and 
lateral instability of the left knee, an increased 20 percent 
rating for left knee instability is warranted under DC 5257, 
effective January 17, 2006, the date of the examination 
demonstrating moderate instability.  38 C.F.R. §§ 3.400, 
4.71a, DC 5257.  However, prior to January 17, 2006, the 
evidence showed only slight recurrent instability, therefore 
an increased rating is not warranted prior to January 17, 
2006.  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's left knee disability 
did not warrant a rating in excess of 10 percent disabling 
for all periods under consideration.  However, the evidence 
shows that the Veteran's left knee instability warrants a 20 
percent disability rating, effective January 17, 2006.  The 
preponderance of the evidence is against the claim for an 
increased rating for a left knee disability prior to January 
17, 2006, and that claim for increase  must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004, March 2006, 
and January 2008; rating decisions in April 2005, October 
2005, September 2006, November 2007, and August 2008; 
statements of the case in October 2005 and April 2007; and 
supplemental statements of the case in April 2006, November 
2007, and March 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2008 statement of the case, September 2008 supplemental 
statement of the case, and December 2008 statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for service connection for a cervical 
spine disability, right shoulder disability, residuals of a 
groin injury, erectile dysfunction, and an acquired 
psychiatric disorder; and claims for an increased rating for 
a right knee disability and left knee disability.  VA has not 
obtained a medical examination in relation to the claim for 
service connection for GERD because there is no competent 
evidence that the Veteran's GERD is the result of any event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2008).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a left ankle/foot 
disability.  

Service connection for a cervical spine disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for residuals of a groin injury is 
granted.  

Service connection for erectile dysfunction, to include as 
secondary to a groin injury, is denied.  

Service connection for GERD is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  

An increased initial rating for a right knee disability is 
denied.  

An increased rating for a left knee disability is denied.  

An increased 20 percent disability rating for left knee 
instability is granted, effective January 17, 2006, however 
an increased rating prior to January 17, 2006, is denied.
REMAND

As the Board has determined that the previously denied claim 
for service connection for a left ankle/foot disability is 
reopened, the second step for the Board in this case is to 
assess the new and material evidence in the context of the 
other evidence of record and make new factual determinations.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran contends that he injured his left ankle during 
service when he tripped over a steel cable and fell on his 
knees.  Alternatively, he alleges that his left ankle/foot 
disability is due to his service-connected left knee 
disability.  

Service medical records confirm that the Veteran had reported 
to sick call in November 1977 after falling on his bilateral 
knees.  His complaints at that time included experiencing 
pain when bending his knees or running.  No mention was made 
of the left ankle or foot.  On separation examination in 
March 1980, the Veteran made no complaints regarding his left 
ankle or foot, and his lower extremities and feet were found 
to have no abnormalities.  

The Veteran submitted a May 2006 lay statement from his 
former squad leader in service.  The Veteran's squad leader 
reported, in pertinent part, that he observed the Veteran to 
be limping and in pain one morning with a bruised and swollen 
left ankle.  He stated that the Veteran told him that he had 
tripped over a steel cable in front of the mess hall as he 
was carrying two boxes of food rations under each arm.  The 
squad leader asserted that he escorted the Veteran to sick 
call for treatment where the Veteran was issued crutches to 
assist him in walking upright.  He observed that the Veteran 
subsequently walked stiffly with a limp and often could not 
complete physical training due to his injuries.  He reported 
that the Veteran continued to complain about his left ankle.  

On VA examination in November 2007, the examiner diagnosed 
the Veteran with left ankle strain and opined that his left 
ankle condition was less likely as not caused by or a result 
of his service-connected left knee disability because there 
was no clinical medical evidence such as leg length 
discrepancy or ankylosis to support that the left knee 
disability had any significant effects on the left ankle 
condition.  He reasoned that the medical evidence actually 
supported the notion that the left ankle would likely become 
stronger because the decreased level of activity due to the 
injured left knee joint would protect and preserve the left 
ankle joint.  Regarding whether the Veteran's left ankle/foot 
disability was directly related to his period of service, the 
examiner found that the Veteran's left ankle/foot disability 
was not caused by or a result of a fall in service because 
the service medical records did not show a left ankle injury 
during the fall in service or any ankle disability on 
separation examination.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, 
although the Veteran has already been afforded a VA 
examination in conjunction with his claim, the examiner did 
not consider the lay statements of the Veteran's former squad 
leader regarding the occurrence of the Veteran's in-service 
left ankle injury and based his negative nexus opinion of 
direct service connection on the lack of evidence in the 
service medical records.  The examiner must consider lay 
statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  As the 
Veteran has provided credible testimony from his former squad 
leader regarding the in-service injury of his left ankle, and 
the record reflects post-service treatment for the left 
ankle, the Board finds that a remand for another examination 
and opinion is required in order to fairly address the merits 
of his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between any current 
left ankle/foot disability and his 
period of active service.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current left ankle/foot disability 
is etiologically related to any 
incidents of the Veteran's period of 
active service, including the November 
1977 fall where he injured his left 
ankle.  The examiner should consider 
the Veteran's former squad leader's 
statements regarding his symptoms in 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (examination found inadequate 
where examiner did not comment on the 
Veteran's report of in-service injury 
and relied on the lack of evidence in 
the service medical records to provide 
a negative opinion).  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for any opinions 
expressed should be provided.  The 
examiner should review the claims 
folder and the examination report 
should note that review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


